FILED
                            NOT FOR PUBLICATION                              AUG 04 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GEOFFREY ROBERT LAWSON,                          No. 13-35345

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05481-BHS

 v.
                                                 MEMORANDUM*
OCWEN LOAN SERVICING LLC; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Geoffrey Robert Lawson, a Washington state prisoner, appeals pro se from

the district court’s orders denying his Fed. R. Civ. P. 60(b) motions in his action

alleging wrongful foreclosure and other federal and state law violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Sch.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993), and we affirm.

      The district court did not abuse its discretion by denying Lawson’s Rule

60(b) motions because Lawson failed to demonstrate any grounds for relief. See

id. at 1263 (grounds for reconsideration under Fed. R. Civ. P. 60(b)); see also

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 394-95

(1993); Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381-82 (9th Cir. 1997).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                      13-35345